Exhibit 10.1

 

EXECUTION VERSION

 

$500,000,000

 

DYNEGY INC.

 

5.875% SENIOR NOTES DUE 2023

 

PURCHASE AGREEMENT

 

May 15, 2013

 

--------------------------------------------------------------------------------


 

May 15, 2013

 

Morgan Stanley & Co. LLC

Credit Suisse Securities (USA) LLC

As Representatives of the Initial Purchasers

c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036

 

Ladies and Gentlemen:

 

Dynegy Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”
or “you”) $500,000,000 aggregate principal amount of the Company’s 5.875% Senior
Notes due 2023 (the “Notes”).  Morgan Stanley & Co. LLC and Credit Suisse
Securities (USA) LLC have agreed to act as the representatives of the several
Initial Purchasers (the “Representatives”) in connection with the offering and
sale of the Notes.

 

The Securities (as defined herein) will be issued pursuant to the provisions of
an indenture, to be dated as of the Closing Date (as defined in Section 4) (the
“Indenture”), among the Company, the Guarantors (as defined herein) and
Wilmington Trust, National Association, as trustee (the “Trustee”).

 

Holders of Notes will be entitled to the benefits of a registration rights
agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors may be required to file with
the Securities and Exchange Commission (the “Commission”), under the
circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined herein) relating to another series of debt securities
of the Company with terms substantially identical to the Notes (the “Exchange
Notes”) to be offered in exchange for the Notes (the “Exchange Offer”) and
(ii) a shelf registration statement pursuant to Rule 415 of the Securities Act
relating to the resale by certain holders of the Notes and, in each case, to use
commercially reasonable efforts to cause such registration statement to be
declared effective.  All references herein to the Exchange Notes and the
Exchange Offer are only applicable if the Company and the Guarantors are in fact
required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.

 

The payment of principal of, premium, if any, and interest on the Notes will be
unconditionally guaranteed, jointly and severally, on a senior unsecured basis,
by each of the Company’s current and future domestic subsidiaries that from time
to time is a borrower or guarantor under the Credit Agreement dated as of
April 23, 2013, among the Company, various lenders party thereto and Credit
Suisse AG, Cayman Islands Branch, as administrative agent (the “New Credit
Facility”) (collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”).  The Notes and the Guarantees are

 

--------------------------------------------------------------------------------


 

herein collectively referred to as the “Securities”; and the Exchange Notes and
the guarantees thereof are herein collectively referred to as the “Exchange
Securities.”

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Time of Sale Memorandum (as defined herein) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Time of Sale Memorandum (the first time when sales of the
Securities are made is referred to as the “Time of Sale”).  The Securities will
be offered without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), only to qualified institutional buyers in compliance
with the exemption from registration provided by Rule 144A under the Securities
Act (“Rule 144A”) and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).  Pursuant to the terms of the Securities
and the Indenture, investors who acquire Securities shall be deemed to have
agreed that Securities may only be resold or otherwise transferred, after the
date hereof, if such Securities are registered for sale under the Securities Act
or if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A or Regulation S).  The
Company hereby confirms that it has authorized the use of the Time of Sale
Memorandum and the Final Memorandum (as defined herein) in connection with the
offer and sale of the Securities by the Initial Purchasers.

 

In connection with the sale of the Securities, the Company has prepared and
delivered to each Initial Purchaser copies of a preliminary offering memorandum,
dated May 15, 2013 (the “Preliminary Memorandum”), and prepared and delivered to
each Initial Purchaser copies of a pricing supplement, dated the date hereof
(the “Pricing Supplement”), describing the terms of the Securities, each for use
by such Initial Purchaser in connection with its solicitation of offers to
purchase the Securities.  The Preliminary Memorandum and the Pricing Supplement
are referred to as the “Time of Sale Memorandum.”  Promptly after this Agreement
is executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum, dated the date hereof (the “Final
Memorandum”).

 

1.     Representations and Warranties.  Each of the Company and the Guarantors,
jointly and severally, hereby represents and warrants to, and agrees with each
Initial Purchaser that, as of the Time of Sale and as of the Closing Date:

 

(a)   (i) the Time of Sale Memorandum as of the Time of Sale does not, and as of
the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(ii) the Final Memorandum as of its date and as of the Closing Date will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements in or
omissions from the Time

 

2

--------------------------------------------------------------------------------


 

of Sale Memorandum, the Final Memorandum or any amendment or supplement thereto
based upon information relating to any Initial Purchaser furnished to the
Company by such Initial Purchaser through the Representatives expressly for use
therein.

 

(b)   Except for the Additional Written Offering Communications (as defined
herein), if any, identified in Schedule II hereto and furnished to you before
first use, the Company has not prepared, used or referred to, and will not,
without your prior consent, prepare, use or refer to, any Additional Written
Offering Communication. The Additional Written Offering Communications, when
taken together with the Time of Sale Memorandum, as of the Time of Sale, and as
of the Closing Date, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Time of Sale Memorandum or the Additional Written Offering
Communications based upon information relating to any Initial Purchaser
furnished to the Company by such Initial Purchaser through the Representatives
expressly for use therein. For purposes of this Agreement, the “Additional
Written Offering Communication” means any written communication (as defined in
Rule 405 under the Securities Act) that constitutes an offer to sell or a
solicitation of an offer to buy the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement or the Final Memorandum.

 

(c)   The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Memorandum, and to enter into and perform its
obligations under each of this Agreement, the Indenture, the Registration Rights
Agreement, the Securities, and the Exchange Securities.  The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

(d)   Each subsidiary of the Company has been duly incorporated or formed, as
applicable, is validly existing as a corporation, limited liability company or
partnership, as applicable, in good standing under the laws of the jurisdiction
of its incorporation or formation, as applicable, has the corporate, limited
liability company or partnership power, as applicable, and authority to own its
property and to conduct its business as described in the Time of Sale Memorandum
and to enter into and perform its obligations under each of this Agreement, the
Indenture, the Registration Rights Agreement, the Securities, and the Exchange
Securities, as applicable.  Each subsidiary of the Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such

 

3

--------------------------------------------------------------------------------


 

qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued shares of capital stock of
each subsidiary of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable and (except as pledged to secure indebtedness
of the Company and/or its subsidiaries pursuant to the New Credit Facility) are
owned directly by the Company, free and clear of all material liens,
encumbrances, equities or claims.

 

(e)   This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

 

(f)    The Notes have been duly authorized and, when executed and authenticated
in accordance with the provisions of the Indenture and delivered to and paid for
by the Initial Purchasers in accordance with the terms of this Agreement, will
be valid and binding obligations of the Company, enforceable against the Company
in accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability, and will be entitled to the benefits of the Indenture and
the Registration Rights Agreement pursuant to which such Notes are to be issued.

 

(g)   The Exchange Notes have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will be valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability, and will be entitled to the benefits of the Indenture pursuant to
which such Exchange Notes are to be issued.

 

(h)   The Guarantees of the Notes and the guarantees of the Exchange Notes have
been duly authorized for issuance pursuant to the Indenture; the Guarantees of
the Notes, when the Notes have been authenticated in the manner provided for in
the Indenture and issued and delivered against payment of the purchase price
therefor, will constitute valid and binding obligations of the Guarantors; and,
when the Exchange Notes have been authenticated in the manner provided for in
the Indenture and issued and delivered in accordance with the Registration
Rights Agreement, the guarantees of the Exchange Notes will constitute valid and
binding obligations of the Guarantors; in each case, enforceable against each
Guarantor in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and will be entitled to the benefits of the
Indenture pursuant to which such guarantees are to be issued.

 

(i)    Each of the Indenture and the Registration Rights Agreement has been duly
authorized and, on the Closing Date, will have been duly executed and

 

4

--------------------------------------------------------------------------------


 

delivered by the Company and each Guarantor, and will constitute a valid and
binding agreement of, the Company and each Guarantor, enforceable against the
Company and each Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability and except as rights to
indemnification and contribution under the Registration Rights Agreement may be
limited under applicable law.

 

(j)    The Notes to be purchased by the Initial Purchasers from the Company will
on the Closing Date be in the form contemplated by the Indenture.  The
Securities, the Exchange Securities, the Indenture and the Registration Rights
Agreement will conform in all material respects to the descriptions thereof in
the Time of Sale Memorandum and the Final Memorandum.

 

(k)   At March 31, 2013, on a consolidated basis, after giving pro forma effect
to the issuance and sale of the Notes pursuant hereto, the Company would have an
authorized and outstanding capitalization as set forth in the Time of Sale
Memorandum and the Final Memorandum under the caption “Capitalization” (other
than for subsequent issuances of capital stock, if any, pursuant to employee
benefit plans described in the Time of Sale Memorandum and the Final Memorandum
or upon exercise of outstanding options or warrants described in the Time of
Sale Memorandum and the Final Memorandum).

 

(l)    Neither the Company nor any of its subsidiaries is (i) in violation of
its charter, bylaws or other constitutive document or (ii) in default (or, with
the giving of notice or lapse of time, would be in default) (“Default”) under
any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an “Existing Instrument”), except, in the case of clause (ii) above, for such
Defaults as would not, individually or in the aggregate, result in a material
adverse effect on the Company and its subsidiaries, taken as a whole.  The
Company’s execution, delivery and performance of this Agreement, the
Registration Rights Agreement and the Indenture, and the issuance and delivery
of the Securities and the Exchange Securities, and consummation of the
transactions contemplated hereby and thereby and by the Time of Sale Memorandum
and the Final Memorandum will not (i) result in any violation of the provisions
of the charter, bylaws or other constitutive document of the Company or any
subsidiary, (ii) require the consent of any other party to, any Existing
Instrument, except in each case, for such conflicts, breaches, or Defaults, as
would not, individually or in the aggregate, result in a material adverse effect
on the Company and its subsidiaries, taken as a whole, and (iii) will not result
in any violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any subsidiary.

 

5

--------------------------------------------------------------------------------


 

(m)  No consent, approval, authorization (including but not limited to, prior
authorization from the Federal Energy Regulatory Commission under Sections 203
or 204 of the Federal Power Act, as amended) or order of, or registration or
qualification with, any governmental body or agency is required for the
performance by the Company of this Agreement, the Indenture, or the Securities,
or consummation of the transactions contemplated hereby and thereby and by the
Time of Sale Memorandum and the Final Memorandum, except (x) for such consent,
approvals, authorizations, orders, registrations or qualifications that have
been obtained or where failure to do so would not have a material adverse effect
on the Company or on the offering and sale of the Securities and (y) for the
registration of the Securities under the Securities Act pursuant to the
Registration Rights Agreement, the qualification of the Indenture under the
Trust Indenture Act and such as may be required by the securities or Blue Sky
laws of the various states of the United States or provinces of Canada in
connection with the offer and sale of the Securities.

 

(n)   Since the date of the most recent financial statements of the Company
included in the Time of Sale Memorandum, there has not occurred any material
adverse change, or any development involving a prospective material adverse
change, in the condition, financial or otherwise, or in the earnings, business
or operations of the Company and its subsidiaries, taken as a whole, from that
set forth in the Time of Sale Memorandum.

 

(o)   Subsequent to the respective dates as of which information is given in
each of the Time of Sale Memorandum and the Final Memorandum, (i) the Company
and its subsidiaries have not incurred any material liability or obligation,
direct or contingent, nor entered into any material transaction; (ii) the
Company has not purchased any of its outstanding capital stock, nor declared,
paid or otherwise made any dividend or distribution of any kind on its capital
stock other than ordinary and customary dividends; and (iii) there has not been
any material change in the short term debt or long term debt of the Company and
its subsidiaries, except in each case as described in each of the Time of Sale
Memorandum and the Final Memorandum, respectively.

 

(p)   Other than proceedings accurately described in all material respects in
the Time of Sale Memorandum, there are no legal or governmental proceedings
pending or, to the knowledge of the Company and the Guarantors, threatened, to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject that would have
a material adverse effect on the Company and its subsidiaries, taken as a whole,
or on the power or ability of the Company or any of its subsidiaries to perform
their obligations under this Agreement, the Indenture, the Registration Rights
Agreement or the Securities or to consummate the transactions contemplated by
the Time of Sale Memorandum.

 

(q)   Except as disclosed in the Time of Sale Memorandum, and except as would
not, individually or in the aggregate, have a material adverse effect on

 

6

--------------------------------------------------------------------------------


 

the Company and its subsidiaries, taken as a whole:  (i) each of the Company and
its subsidiaries and their respective operations and facilities are in
compliance with, applicable Environmental Laws (as defined herein), which
compliance includes, without limitation, having obtained and being in compliance
with any permits, licenses or other governmental authorizations or approvals,
and having made all filings and provided all financial assurances and notices,
required for the ownership and operation of the business, properties and
facilities of the Company or its subsidiaries under applicable Environmental
Laws, and compliance with the terms and conditions thereof; (ii) neither the
Company nor any of its subsidiaries has received any written notice from a
governmental authority or other third party, that alleges that the Company or
any of its subsidiaries is in violation of any Environmental Law; (iii) to the
knowledge of the Company and the Guarantors, there is no claim, action or cause
of action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging actual or potential liability on the part of
the Company or any of its subsidiaries based on or pursuant to any Environmental
Law pending or threatened in writing against the Company or any of its
subsidiaries or any person or entity whose liability under or pursuant to any
Environmental Law the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law; (iv) neither the Company nor any of
its subsidiaries is conducting or paying for, in whole or in part, any
investigation, remediation, remedial action or other corrective action
concerning Materials of Environmental Concern (as defined herein) pursuant to
any Environmental Law at any site or facility; (v) no lien, charge, encumbrance
or restriction has been recorded pursuant to any Environmental Law with respect
to any assets, facility or property owned, operated or leased by the Company or
any of its subsidiaries; and (vi) there have been no Releases (as defined
herein) or threatened Releases of any Material of Environmental Concern that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means all applicable federal, state, local and foreign laws or regulations,
ordinances, codes, orders, decrees, judgments and injunctions issued,
promulgated or entered thereunder, relating to pollution or protection of the
Environment or human health (as such relates to exposure to Materials of
Environmental Concern), including without limitation, those relating to (i) the
Release or threatened Release of Materials of Environmental Concern; and
(ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  “Materials of Environmental Concern” means any hazardous substance,
material, pollutant, contaminant, chemical, waste, compound, or constituent, in
any form, including without limitation, petroleum and petroleum products,
subject

 

7

--------------------------------------------------------------------------------


 

to regulation under any Environmental Law.  “Release” means any release, spill,
emission, discharge, deposit, disposal, leaking, pumping, pouring, dumping,
emptying, injection or leaching into the Environment, or into, from or through
any building, structure or facility.

 

(r)    The Company and each Guarantor is not, and immediately after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Final Memorandum will not be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

 

(s)    None of the Company, its affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”), or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security under circumstances that would require the
Securities to be registered under the Securities Act.  None of the Company, its
Affiliates, or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has engaged or will engage, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act.  With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has engaged or will engage
in any directed selling efforts within the meaning of Regulation S and (ii) each
of the Company and its Affiliates and any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has complied and will comply with the offering
restrictions set forth in Regulation S.  The Company is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.

 

(t)    Subject to compliance by the Initial Purchasers with the procedures set
forth in Section 7 hereof, it is not necessary in connection with the offer and
sale and delivery of the Securities to or by the Initial Purchasers in the
manner contemplated by this Agreement and the Time of Sale Memorandum to
register the Securities under the Securities Act or, until such time as the
Exchange Securities are issued pursuant to an effective registration statement,
to qualify the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

 

(u)   The Securities are eligible for resale pursuant to Rule 144A and will not
be, at the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of

 

8

--------------------------------------------------------------------------------


 

1934, as amended (the “Exchange Act”) or quoted in a U.S. automated interdealer
quotation system.

 

(v)   Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s and the Guarantors’
knowledge, any agent or representative of the Company or of any of its
subsidiaries or affiliates, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company and its subsidiaries and affiliates have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein.

 

(w)  The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company
and the Guarantors, threatened.

 

(x)   (i) Neither the Company nor any of its subsidiaries, nor any director,
officer or employee thereof, nor, to the Company’s and the Guarantors’
knowledge, any agent, affiliate or representative of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”)
(collectively, “Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without

 

9

--------------------------------------------------------------------------------


 

limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan and Syria).

 

(ii)   The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)  For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

 

(y)   Ernst & Young LLP and PricewaterhouseCoopers LLP (“PWC”), which expressed
their opinion with respect to certain financial statements (which term as used
in this Agreement includes the related notes thereto) and supporting schedules
included in the Time of Sale Memorandum, are independent public accountants
within the meaning of the rules adopted by the Commission and the Public Company
Accounting Oversight Board as required by the Securities Act and the Exchange
Act.

 

(z)   The financial statements, together with the related schedules and notes,
included in the Time of Sale Memorandum present fairly in all material respects
the consolidated financial position of the entities to which they relate as of
and at the dates indicated and the results of their operations and their cash
flows for the periods specified.  Such financial statements have been prepared
in accordance with generally accepted accounting principles in the United States
applied on a consistent basis throughout the periods covered thereby, except as
may be expressly stated in the related notes thereto.  The financial data set
forth in the Time of Sale Memorandum under the captions “Summary—Summary
Historical Financial Data,” “Unaudited Pro Forma Financial Data and “Selected
Historical Financial Data” fairly present in all material respects the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Time of Sale Memorandum.  The pro forma
financial statements of the Company and its subsidiaries and the related notes
thereto included under the caption “Summary—Summary Unaudited Pro Forma
Financial Data,” “Unaudited Pro Forma Financial Data” and elsewhere in the Time
of Sale Memorandum present fairly in all material respects the information
contained

 

10

--------------------------------------------------------------------------------


 

therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
presented on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transaction and circumstances referred to
therein. The statistical and market related data included in the Time of Sale
Memorandum are based on or derived from sources that the Company believes to be
reliable and represent their good faith estimates that are made on the basis of
data derived from such sources.

 

(aa) The Company and its subsidiaries possess all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities (including but not limited to, prior authorization from
the Federal Energy Regulatory Commission under Sections 203 or 204 of the
Federal Power Act, as amended) necessary to conduct their respective businesses,
and neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Time of Sale Memorandum.

 

(bb) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Time of Sale Memorandum or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the Time of
Sale Memorandum.

 

(cc) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, have a material adverse effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to file or pay would not have a material adverse effect, or, except as
currently being contested in good faith and for which reserves required by U.S.
GAAP have been created in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which

 

11

--------------------------------------------------------------------------------


 

could reasonably be expected to have) a material adverse effect.  The Company
has made adequate charges, accruals and reserves in accordance with generally
accepted accounting principles in the United States (“GAAP”) in the applicable
financial statements referred to in Section 1(y) hereof in respect of all
federal, state, local and foreign income and franchise taxes for all periods as
to which the tax liability of the Company or any of its subsidiaries has not
been finally determined.

 

(dd) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for, to the extent such coverage is
generally available; and neither the Company nor any of its subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole, except as described in the Time of Sale Memorandum.

 

(ee) None of the Company or any of the Guarantors will take, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.

 

(ff)  Each of the Company and the Guarantors is, and immediately after the
Closing Date will be, Solvent.  As used herein, the term “Solvent” means, with
respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

 

(gg) The Company and its subsidiaries and their respective officers and
directors are in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

 

(hh) Except as disclosed in the Time of Sale Memorandum, the Company and each of
its subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding

 

12

--------------------------------------------------------------------------------


 

required disclosure by the Company; the Company and each of its subsidiaries
maintain a system of accounting controls that is sufficient to provide
reasonable assurances that:  (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(ii)   The Company and its subsidiaries and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974 (as amended,
“ERISA,” which term, as used herein, includes the regulations and published
interpretations thereunder) established or maintained by the Company and its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA.  “ERISA Affiliate” means, with respect to the
Company or a subsidiary of the Company, any member of any group of organizations
described in Section 414 of the Internal Revenue Code of 1986 (as amended, the
“Code,” which term, as used herein, includes the regulations and published
interpretations thereunder) of which the Company or such subsidiary is a member.

 

(jj)   No relationship, direct or indirect, exists between or among any of
Company or any affiliate of the Company, on the one hand, and any director,
officer, member, stockholder, customer or supplier of the Company or any
affiliate of the Company, on the other hand, which is required by the Securities
Act to be disclosed in a registration statement on Form S-1 which is not so
disclosed in the Time of Sale Memorandum.  There are no outstanding loans,
advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any officers or directors of
any affiliate of the Company or any of their respective family members.

 

2.     Agreements to Sell and Purchase.  Each of the Company and the Guarantors
hereby agrees to issue and sell to the Initial Purchasers, and each Initial
Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Company and the Guarantors the respective
principal amount of Securities set forth in Schedule I hereto opposite its name
at a purchase price of 99.25% of the principal amount thereof (the “Purchase
Price”), plus accrued and unpaid interest, if any, from May 20, 2013 to the
Closing Date (as defined below).

 

3.     Terms of Offering.  You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.

 

13

--------------------------------------------------------------------------------


 

4.     Payment and Delivery.  Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on May 20, 2013, or at such other
time on the same or such other date, not later than the fifth business day
thereafter, as shall be designated in writing by the Representatives.  The time
and date of such payment are hereinafter referred to as the “Closing Date.” Such
delivery and payment shall be made at the offices of Paul Hastings LLP, 75 East
55th Street, New York, New York, 10022 (or such other place as may be agreed to
by the Company and the Representatives).  The Company hereby acknowledges that
circumstances under which the Representatives may provide notice to postpone the
Closing Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Time of Sale Memorandum or Final
Memorandum or a delay as contemplated by the provisions of Section 10 hereof.

 

The Notes shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date. The Securities shall be delivered to the
Representatives on the Closing Date for the respective accounts of the Initial
Purchasers, with any transfer taxes payable in connection with the transfer of
the Securities to the Initial Purchasers duly paid, against payment of the
Purchase Price therefor plus accrued interest, if any, to the date of payment
and delivery. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a condition to the obligations of the Initial
Purchasers.

 

5.     Conditions to the Initial Purchasers’ Obligations.  The several
obligations of the Initial Purchasers to purchase and pay for the Securities as
provided herein on the Closing Date are subject to the satisfaction or waiver,
as determined by the Representatives in their sole discretion of the following
conditions precedent on or prior to the Closing Date:

 

(a)   Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:

 

(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) of the Exchange Act; and

 

(ii)   there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of

 

14

--------------------------------------------------------------------------------


 

Sale Memorandum that, in your judgment, is material and adverse and that makes
it, in your judgment, impracticable to market the Securities on the terms and in
the manner contemplated in the Time of Sale Memorandum.

 

(b)   The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company to the effect set forth in Sections 5(a)(i) and 5(a)(ii), and further to
the effect that the representations and warranties of the Company and the
Guarantors contained in this Agreement were true and correct as of the Time of
Sale and are true and correct as of the Closing Date; that the Company and the
Guarantors have complied with all of the agreements and satisfied all of the
conditions on their part to be performed or satisfied hereunder on or before the
Closing Date.

 

(c)   The Initial Purchasers shall have received on the Closing Date (i) an
opinion and negative assurance letter of White & Case LLP, outside counsel for
the Company, dated the Closing Date, in form and substance reasonably acceptable
to the Representatives and (ii) an opinion of Locke Lord LLP, special Texas
counsel for the Company, dated the Closing Date, in form and substance
reasonably acceptable to the Representatives.

 

(d)   The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Paul Hastings LLP, counsel for the Initial
Purchasers, dated the Closing Date, with respect to such matters as may be
reasonably requested by the Initial Purchasers.

 

(e)   On the date hereof, the Initial Purchasers shall have received from Ernst
& Young LLP, the independent registered public accounting firm for the Company,
a “comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, covering certain
financial information of the Company and its subsidiaries in the Time of Sale
Memorandum and other customary matters.  In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
certain financial information of the Company and its subsidiaries in the Final
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than 3 days prior to the Closing Date.

 

(f)    On the date hereof, the Initial Purchasers shall have received from PWC,
the independent accountants for Ameren Energy Resources Company, LLC (“AER”), a
“comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives and PWC, covering certain
financial information of AER in the Time of Sale Memorandum and other customary
matters.  In addition, on the Closing Date, the Initial Purchasers shall have
received from such accountants a “bring-down comfort

 

15

--------------------------------------------------------------------------------


 

letter” dated the Closing Date addressed to the Initial Purchasers, in form and
substance satisfactory to the Representatives and PWC, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
certain financial information of AER in the Final Memorandum and any amendment
or supplement thereto and (ii) procedures shall be brought down to a date no
more than 3 days prior to the Closing Date.

 

(g)   The Company and the Guarantors shall have executed and delivered the
Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.  The Company and the Guarantors shall have executed and delivered the
Registration Rights Agreement, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received such
executed copies thereof.

 

(h)   On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such information, documents, letters and
opinions as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by written notice to the Company at any time on or prior to the
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that Sections 6(g), 8 and 11 hereof shall at
all times be effective and shall survive such termination.

 

6.     Covenants of the Company.  The Company covenants with each Initial
Purchaser as follows:

 

(a)   To furnish each Initial Purchaser in New York City, without charge, as
promptly as practicable following the Time of Sale and in any event not later
than the second business day following the date hereof and during the period
mentioned in Section 6(d) or (e), as many copies of the Time of Sale Memorandum,
the Final Memorandum, and any supplements and amendments thereto as you may
reasonably request.

 

(b)   Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.

 

(c)   To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

 

16

--------------------------------------------------------------------------------


 

(d)   If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading or if, in the reasonable judgment of the
Representatives or counsel for the Initial Purchasers, it is necessary to amend
or supplement the Time of Sale Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers
and to any dealer upon request, either amendments or supplements to the Time of
Sale Memorandum so that the statements in the Time of Sale Memorandum as so
amended or supplemented will not, in the light of the circumstances under which
they are made, when delivered to a Subsequent Purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

 

(e)   If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading or if, in the reasonable judgment of the Representatives or counsel
for the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances under which
they are made, when delivered to a Subsequent Purchaser, be misleading or so
that the Final Memorandum, as amended or supplemented, will comply with
applicable law.

 

(f)    (i) To cooperate with the Representatives and counsel for the Initial
Purchasers to qualify or register (or to obtain exemptions from qualifying or
registering) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or any other jurisdictions designated by the Initial Purchasers, and to
comply with such laws and to continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities
and (ii) to advise the Representatives promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
to use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.  Notwithstanding the foregoing, none of the Company or any of
the Guarantors shall be required to qualify as a foreign corporation or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation.

 

17

--------------------------------------------------------------------------------


 

(g)   Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including:  (i) the fees, disbursements and expenses of the Company’s counsel
and the Company’s accountants and other advisors in connection with the issuance
and sale of the Securities and all other fees or expenses in connection with the
issuance and sale of the Securities, including, without limitation, in
connection with the preparation, printing, filing, shipping and distribution of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication and any amendments and supplements
to any of the foregoing, this Agreement, the Indenture, the Registration Rights
Agreement, the Securities and Exchange Securities, including all printing costs
associated therewith, and the delivering of copies thereof to the Initial
Purchasers, (ii) all costs and expenses related to the transfer and delivery of
the Securities and the Exchange Securities to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iii) the cost of printing or
producing any Blue Sky or legal investment memorandum in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable fees and disbursements of counsel for the Initial Purchasers
in connection with such qualification and in connection with the Blue Sky or
legal investment memorandum, provided that such fees and disbursements shall not
exceed $5,000, (iv) any fees charged by rating agencies for the rating of the
Securities or the Exchange Securities, (v) the costs and charges of the Trustee
and any transfer agent, registrar or depositary, (vi) the cost of the
preparation, issuance and delivery of the Securities, (vii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with production
of road show slides and graphics, travel and lodging expenses of the
representatives and officers of the Company, and (viii) all other cost and
expenses incident to the performance of the obligations of the Company hereunder
for which provision is not otherwise made in this Section.  It is understood,
however, that except as provided in this Section, Section 8, and the last
paragraph of Section 11, the Initial Purchasers will pay all of their costs and
expenses, including fees and disbursements of their counsel, transfer taxes
payable on resale of any of the Securities by them and any advertising expenses
connected with any offers they may make.

 

(h)   Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities by the Company
to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to the Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent

 

18

--------------------------------------------------------------------------------


 

Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

 

(i)    Not to solicit any offer to buy or offer or sell the Securities by means
of any form of general solicitation or general advertising (as those terms are
used in Rule 502(c) of Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

(j)    (i) For so long as any of the Securities remain outstanding, to furnish
to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Securities, except to the extent such reports and communications
are filed by the Company with the Commission and are publicly available; (ii)
prior to the Closing Date, to furnish to the Initial Purchasers, as soon as they
have been prepared, a copy of any audited annual financial statements or
unaudited interim financial statements of the Company for any period subsequent
to the period covered by the most recent financial statements appearing in the
Time of Sale Memorandum and the Final Memorandum; and (iii) while any of the
Securities remain outstanding, to make available, upon request, to any holder of
such Securities and any prospective purchasers thereof the information specified
in Rule 144A(d)(4) under the Securities Act, unless at such time the Company
shall be subject to Section 13 or 15(d) of the Exchange Act and shall have filed
all reports required to be filed pursuant to such Sections and the related rules
and regulations of the Commission.

 

(k)   During the period of two years after the Closing Date, the Company will
not be, nor will it become, an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.

 

(l)    None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.

 

(m)  During the period of one year after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been acquired by any of them.

 

(n)   Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

 

19

--------------------------------------------------------------------------------


 

(o)   To apply the net proceeds from the sale of the Securities in the manner
described under the caption “Use of Proceeds” in the Time of Sale Memorandum and
the Final Memorandum.

 

(p)   Until the Closing Date, the Company will not, without the prior written
consent of the Representatives (which consent may be withheld at the discretion
of the Representatives), directly or indirectly, sell, offer, contract or grant
any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities).

 

7.     Offering of Securities; Restrictions on Transfer.  (a) Each Initial
Purchaser, severally and not jointly, represents and warrants to the Company
that such Initial Purchaser is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a “QIB”). Each Initial Purchaser, severally
and not jointly, agrees with the Company that (i) it will not solicit offers
for, or offer or sell, such Securities by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act and (ii) it will solicit offers for
such Securities only from, and will offer such Securities only to, persons that
it reasonably believes to be (A) in the case of offers inside the United States,
QIBs or (B) in the case of offers outside the United States, to persons other
than U.S. persons (“foreign purchasers,” which term shall include dealers or
other professional fiduciaries in the United States acting on a discretionary
basis for foreign beneficial owners (other than an estate or trust)) in reliance
upon Regulation S under the Securities Act that, in each case, in purchasing
such Securities are deemed to have represented and agreed as provided in the
Final Memorandum under the caption “Notice to Investors.”

 

(b)   Each Initial Purchaser, severally and not jointly, represents, warrants,
and agrees with respect to offers and sales outside the United States that:

 

(i)    such Initial Purchaser understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Securities, or possession or distribution of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required;

 

(ii)   such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the

 

20

--------------------------------------------------------------------------------


 

Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
such other material, in all cases at its own expense;

 

(iii)  the Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A or Regulation S
under the Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;

 

(iv)  such Initial Purchaser has offered the Securities and will offer and sell
the Securities (A) as part of its distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S;

 

(v)   such Initial Purchaser, in relation to each Member State of the European
Economic Area which has implemented the Prospectus Directive (each, a “Relevant
Member State”), has represented and agreed that with effect from and including
the date on which the Prospectus Directive is implemented in that Relevant
Member State it has not made and will not make an offer of Securities to the
public in that Relevant Member State, other than:

 

(A)  to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

 

(B)  to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of Morgan Stanley & Co. LLC on behalf of the Initial Purchasers for any
such offer; or

 

(C)  in any other circumstances falling within Article 3 of the Prospectus
Directive, provided that no such offer of Securities shall require the Company
or any Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.

 

21

--------------------------------------------------------------------------------


 

For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Member State by any measure implementing the Prospectus Directive in
that Member State, the expression “Prospectus Directive” means Directive
2003/71/EC (and amendments thereto, including the 2010 PD Amending Directive, to
the extent implemented in the Relevant Member State), and includes any relevant
implementing measure in that Member State, and the expression “2010 PD Amending
Directive” means Directive 3010/73/EU.

 

(vi)               such Initial Purchaser has represented and agreed that it has
only communicated or caused to be communicated and will only communicate or
cause to be communicated an invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the Financial Services and Markets
Act 2000) received by it in connection with the issue or sale of the Securities
in circumstances in which Section 21(1) of such Act does not apply to us and it
has complied and will comply with all applicable provisions of such Act with
respect to anything done by it in relation to any Securities in, from or
otherwise involving the United Kingdom;

 

(vii)              such Initial Purchaser understands that the Securities have
not been and will not be registered under the Securities and Exchange Law of
Japan, and represents that it has not offered or sold, and agrees not to offer
or sell, directly or indirectly, any Securities in Japan or for the account of
any resident thereof except pursuant to any exemption from the registration
requirements of the Securities and Exchange Law of Japan and otherwise in
compliance with applicable provisions of Japanese law; and

 

(viii)             such Initial Purchaser agrees that, at or prior to
confirmation of sales of the Securities, it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the restricted period a confirmation or
notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

22

--------------------------------------------------------------------------------


 

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

 

8.     Indemnity and Contribution.  (a) Each of the Company and the Guarantors,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, its directors and officers and each person, if any, who controls any
Initial Purchaser within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, and each affiliate of each Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages, liabilities and expenses (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim, as promptly as reasonably
practicable following the incurrence of such expenses) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Time of Sale Memorandum or any amendment or
supplement thereto, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company, or the Final Memorandum or
any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Initial Purchaser furnished to
the Company by such Initial Purchaser through the Representatives expressly for
use in the Preliminary Memorandum, the Time of Sale Memorandum or any amendment
or supplement thereto, any Additional Written Offering Communication or the
Final Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in Section 8(a) shall be in addition to any liabilities that
the Company and the Guarantors may otherwise have.

 

(b)                   Each Initial Purchaser agrees, severally and not jointly,
to indemnify and hold harmless the Company, each Guarantor, each of their
respective, directors, officers and each person, if any, who controls the
Company or any Guarantor within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company and the Guarantors to such Initial
Purchaser, but only with reference to information relating to such Initial
Purchaser furnished to the Company by such Initial Purchaser through the
Representatives expressly for use in the Preliminary Memorandum, the Pricing
Supplement, any Additional Written Offering Communication or the Final
Memorandum (or any amendment or supplement thereto).  Each of the Company and
the Guarantors hereby acknowledges that the only information that the Initial
Purchasers through the Representatives have furnished to the Company expressly
for use in the Preliminary Memorandum, the Time of Sale Memorandum, any
Additional Written Communication or the Final Memorandum (or any amendment or
supplement thereto) are the statements set forth in the first through sixth
sentences of the fourth paragraph and the third sentence of the sixth paragraph
under the caption “Plan of Distribution” in the Preliminary Memorandum and the
Final Memorandum.  The indemnity agreement set forth in this Section 8(b) shall
be in addition to any liabilities that each Initial Purchaser may otherwise
have.

 

23

--------------------------------------------------------------------------------


 

(c)                   In case any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to Sections 8(a) or 8(b), such person (the
“indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing; provided,
however, that the failure to so notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party under this
Section 8 except to the extent that it has been materially prejudiced by such
failure (through the forfeiture of substantive rights and defenses) and shall
not relieve the indemnifying party from any liability that the indemnifying
party may have to an indemnified party other than under this Section 8.  The
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(ii) the indemnifying party has failed within a reasonable time to retain
counsel reasonably satisfactory to the indemnified party, (iii) the indemnified
party shall have reasonably concluded that there may be legal defenses available
to it that are different from or in addition to those available to the
indemnifying party, or (iv) the named parties to any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified parties and that all such fees and expenses shall be
reimbursed as promptly as reasonably practicable following the incurrence
thereof. Such firm shall be designated in writing by Morgan Stanley & Co. LLC,
in the case of parties indemnified pursuant to Section 8(a), and by the Company,
in the case of parties indemnified pursuant to Section 8(b). The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss, claim, damage, liability or expense
by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could

 

24

--------------------------------------------------------------------------------


 

have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding and does not include
any statements as to or any findings of fault, culpability or failure to act by
or on behalf of any indemnified party.

 

(d)                   To the extent the indemnification provided for in
Sections 8(a) or 8(b) is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company and the Guarantors on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors on the one hand and the Initial Purchasers on
the other hand in connection with the offering of the Securities shall be deemed
to be in the same respective proportions as the net proceeds from the offering
of the Securities (before deducting expenses) received by the Company and the
total discounts and commissions received by the Initial Purchasers bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Guarantors, or by the Initial Purchasers, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder as set
forth opposite their names in Schedule I hereto, and not joint.

 

(e)                   The Company and the Guarantors and the Initial Purchasers
agree that it would not be just or equitable if contribution pursuant to
Section 8(d) were determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 8(d). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
Section 8(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (e), no Initial Purchaser
shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by

 

25

--------------------------------------------------------------------------------


 

reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

(f)                    The indemnity and contribution provisions contained in
this Section 8 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities

 

9.     Termination.  The Representatives may terminate this Agreement by written
notice given to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange or the NASDAQ Stock Market, (ii) trading of any securities
of the Company shall have been suspended on any exchange or in any over the
counter market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in the judgment of the
Representatives, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum or the Final Memorandum.

 

10.   Effectiveness; Defaulting Initial Purchasers.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representatives with the consent of the non-defaulting Initial
Purchasers, to purchase the Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase on the Closing
Date; provided that in no event shall the principal amount of Securities that
any Initial Purchaser has agreed to purchase

 

26

--------------------------------------------------------------------------------


 

pursuant to this Agreement be increased pursuant to this Section 10 by an amount
in excess of one ninth of such principal amount of Securities without the
written consent of such Initial Purchaser. If, on the Closing Date any Initial
Purchaser or Initial Purchasers shall fail or refuse to purchase Securities
which it or they have agreed to purchase hereunder on such date and the
aggregate principal amount of Securities with respect to which such default
occurs is more than one tenth of the aggregate principal amount of Securities to
be purchased on the Closing Date, and arrangements satisfactory to the
non-defaulting Initial Purchasers and the Company for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or of the Company or any Guarantor except that the provisions of Sections 6(g),
8 and 11 hereof shall at all times be effective and shall survive such
termination. In any such case either the Representatives or the Company shall
have the right to postpone the Closing Date, but in no event for longer than
seven days, in order that the required changes, if any, in the Time of Sale
Memorandum, the Final Memorandum or in any other documents or arrangements may
be effected.  As used in this Agreement, the term “Initial Purchaser” shall be
deemed to include any person substituted for a defaulting Initial Purchaser
under this Section 10.  Any action taken under this paragraph shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

 

11.   Reimbursement of the Expenses of the Initial Purchasers.  If this
Agreement shall be terminated by the Representatives pursuant to
Section 9(ii) or because of any failure or refusal on the part of the Company or
any Guarantor to comply with the terms or to fulfill any of the conditions of
this Agreement, or if for any reason the Company or any Guarantor shall be
unable to perform its obligations under this Agreement, the Company and the
Guarantors will reimburse the Initial Purchasers, severally, upon demand for all
documented out of pocket expenses (including the reasonable fees and
disbursements of their counsel) reasonably incurred by such Initial Purchasers
in connection with this Agreement or the offering contemplated hereunder.

 

12.   Entire Agreement.  (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

 

(b)   This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the Initial Purchasers,
or any of them, with respect to the subject matter hereof.

 

(c)   The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arms length, are not agents
of, and owe no fiduciary duties to, the Company, the Guarantors or any other
person, (ii) the Initial Purchasers owe the Company only those duties and
obligations set forth in this Agreement and prior written agreements (to the
extent

 

27

--------------------------------------------------------------------------------


 

not superseded by this Agreement) if any, (iii) the Initial Purchasers may have
interests that differ from those of the Company and the Guarantors, and (iv) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby, and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.  The Company and the Guarantors
waive to the full extent permitted by applicable law any claims it may have
against the Initial Purchasers arising from an alleged breach of fiduciary duty
in connection with the offering of the Securities.

 

13.   Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile or
other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.

 

14.   Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the indemnified parties referred
to in Section 8 hereof, and in each case their respective successors, and no
other person will have any right or obligation hereunder.  The term “successors”
shall not include any Subsequent Purchaser or other purchaser of the Securities
as such from any of the Initial Purchasers merely by reason of such purchase.

 

15.   Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

16.   Authority of the Representative.  Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.

 

17.   Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

(a)   Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding.  Service of any process, summons,
notice or

 

28

--------------------------------------------------------------------------------


 

document by mail to such party’s address set forth below shall be effective
service of process for any Related Proceeding brought in any Specified Court. 
The parties irrevocably and unconditionally waive any objection to the laying of
venue of any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

 

18.   Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

 

19.   Notices.  All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you in care of Morgan Stanley & Co. LLC, at 1585 Broadway, New York, New
York 10036, Attention: High Yield Syndicate Desk, with a copy to the Legal
Department; and if to the Company shall be delivered, mailed or sent to Dynegy
Inc., at 601 Travis, Suite 1400, Houston, Texas 77002, Attention: General
Counsel, with a copy to White & Case LLP, 1155 Avenue of the Americas, New York,
New York 10036, Attention: Gary Kashar, Esq.

 

[Signature Pages Follow]

 

29

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

BLUE RIDGE GENERATION LLC

 

BLACK MOUNTAIN COGEN, INC.

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER, LLC

 

DYNEGY POWER GENERATION INC.

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ILLINOVA CORPORATION

 

30

--------------------------------------------------------------------------------


 

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE ENERGIES, INC.

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

31

--------------------------------------------------------------------------------


 

Morgan Stanley & Co. LLC

Credit Suisse Securities (USA) LLC

 

Acting on behalf of themselves and as the
Representatives of the several Initial

Purchasers named in Schedule I hereto.

 

By:

Morgan Stanley & Co. LLC

 

 

 

 

 

 

 

By:

/s/ Robbie Pearson

 

 

Name:

Robbie Pearson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

Credit Suisse Securities (USA) LLC

 

 

 

 

 

 

 

By:

/s/ Chris Radtke

 

 

Name:

Chris Radtke

 

 

Title:

Director

 

 

32

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchaser

 

PRINCIPAL AMOUNT of
Securities to be Purchased

 

Morgan Stanley & Co. LLC

 

$

52,750,000.00

 

Credit Suisse Securities (USA) LLC

 

$

52,750,000.00

 

Barclays Capital Inc.

 

$

52,600,000.00

 

Deutsche Bank Securities Inc.

 

$

52,600,000.00

 

Goldman, Sachs & Co.

 

$

52,600,000.00

 

J.P. Morgan Securities LLC

 

$

52,600,000.00

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

52,600,000.00

 

RBC Capital Markets, LLC

 

$

52,600,000.00

 

UBS Securities LLC

 

$

52,600,000.00

 

Mitsubishi UFJ Securities (USA), Inc.

 

$

26,300,000.00

 

 

 

 

 

Total:

 

$

500,000,000.00

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Additional Written Offering Communications

 

1.                                      The recorded electronic road show made
available to investors on May 15, 2013.

 

II-1

--------------------------------------------------------------------------------